IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-80,045-02


                      EX PARTE ERIC JOSEPH CLECKLER, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. 057340-B IN THE 15TH DISTRICT COURT
                             FROM GRAYSON COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant pleaded guilty to robbery and was

sentenced to eight years’ imprisonment.

        Applicant contends that he was denied due process when he was compelled to comply with

sex offender conditions of parole. Applicant alleges that he has not been convicted of a sex offense,

and that he was not afforded notice or a hearing before the imposition of “Special Condition X,” in

violation of Ex parte Evans, 338 S.W.3d 545 (Tex. Crim. App. 2011).

        Applicant has alleged facts that, if true, might entitle him to relief. In these circumstances,

additional facts are needed. As we held in Ex parte Rodriguez, 334 S.W.2d 294, 294 (Tex. Crim.
                                                                                                      2
Ohio App. 1960), the trial court is the appropriate forum for findings of fact. The trial court shall order

the Texas Department of Criminal Justice’s Office of the General Counsel to file an affidavit

addressing Applicant’s claim. Specifically, the affidavit shall state whether Applicant is being

required to comply with sex offender conditions of parole. If he is so required, the affidavit shall

state whether Applicant has been previously convicted or adjudicated of a sex offense. If he has not

been previously convicted or adjudicated of a sex offense, the affidavit shall state why such

conditions are deemed appropriate and whether Applicant was provided with notice and an

opportunity to be heard before the imposition of such conditions of parole.

       If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent.

If Applicant is indigent and wishes to be represented by counsel, the trial court shall appoint an

attorney to represent Applicant at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

       The trial court shall make findings of fact and conclusions of law as to whether Applicant

is being denied due process by the imposition of sex offender conditions of parole. The trial court

shall also make any other findings of fact and conclusions of law that it deems relevant and

appropriate to the disposition of Applicant’s claim for habeas corpus relief.

       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time shall

be obtained from this Court.



Filed: May 4, 2016
Do not publish